Citation Nr: 0934651	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-31 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Air Force from February 1977 to February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
denied service connection for PTSD.


FINDING OF FACT

The Veteran is currently diagnosed with PTSD.  There is 
credible evidence of an in-service stressor, and a medical 
link between the in-service stressor and the diagnosis of 
PTSD.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Specifically with regard to PTSD, service connection requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  For purposes of an initial PTSD 
diagnosis, only certain mental health professionals are 
qualified to make a diagnosis for VA purposes.  These 
include: board-certified psychiatrists or board "eligible" 
psychiatrists; licensed doctorate-level psychologists; 
doctorate-level mental health providers under the close 
supervision of a board-certified or board-eligible 
psychiatrist or licensed doctorate-level psychologist; 
psychiatry residents under the close supervision of a board-
certified or board-eligible psychiatrist or licensed 
doctorate-level psychologist; or clinical or counseling 
psychologists completing a one-year internship or residency 
(for purposes of a doctorate-level degree) under the close 
supervision of a board-certified or board-eligible 
psychiatrist or licensed doctorate-level psychologist.  See 
VA Fast Letter 06-03 (March 15, 2006).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Initially, the Board notes that the Veteran has asserted four 
"stressors" for purposes of service connection for PTSD.  
The Board will only address the Veteran's participation in 
the recovery at the Thunderbird "Diamond Crash" site in 
1982, as it is the only alleged stressor sufficiently 
supported in the record.

The Veteran claims he was stationed in Nevada in early 1982, 
at the time of the January 18, 1982 "Diamond Crash" 
involving four Thunderbird aircraft.  According to the 
Veteran, he was a member of the crash recovery team, which 
involved marking and recovering remains, as well as 
recovering aircraft wreckage.

The Veteran's service personnel records indicate that the 
Veteran was a civil engineer while in service.  He was 
stationed at Nellis Air Force Base in Nevada at the time of 
the crash, but his service records do not document particular 
involvement in the crash recovery process.

A VA attempt to verify the Veteran's stressors found that in 
January 1982, four Thunderbird Air Force jets crashed in the 
Nevada desert during a training exercise, killing all four 
pilots.  The accident occurred near the Indian Springs 
Auxiliary Airfield outside Las Vegas, Nevada.  VA was unable 
to verify that the Veteran assisted in the recovery of the 
bodies or the aircraft wreckage.

According to the Veteran's wife, the Veteran was "sent to 
pick up the pieces" after the crash.  The only thing the 
Veteran said to his wife upon returning from the crash site 
was, "[w]e picked up airplanes."  

The Veteran was not diagnosed with PTSD or any other 
psychiatric condition while in service.  

The Veteran sought treatment for his mental condition in 
December 2003.  The mental health intake report included an 
initial diagnosis of an adjustment disorder with a depressed 
mood.  The Veteran continued to receive treatment, and in 
January 2004, the Veteran informed his examiner that he was 
involved in retrieving the remains of the Thunderbird pilots 
who crashed in January 1982.  The Veteran related that he had 
flashbacks and nightmares related to his involvement at the 
crash site.  The examiner stated that the "[p]atient likely 
has PTSD with Depressive Disorder," and referred the Veteran 
for further analysis.

The Veteran was seen in February 2004, at which time Dr. R.P. 
confirmed the diagnosis of PTSD.  Dr. R.P. did not 
specifically address the Veteran's experience related to the 
Thunderbird crash, but he had been provided with the January 
2004 report prior to the examination and diagnosis.

VA provided the Veteran with an examination for his mental 
status in June 2004.  The Veteran informed the examiner of 
his involvement with the 1982 Thunderbird crash, as well as 
other potential stressors.  The examiner diagnosed the 
Veteran with PTSD.

Interpreting the evidence under the broad standard to be 
applied by the Board, and resolving all reasonable doubt in 
favor of the Veteran, the Board finds that service connection 
for PTSD is warranted.  As noted above, service connection 
requires a diagnosis of PTSD in accordance with DSM-IV, 
credible supporting evidence that an in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptoms and the in-service stressor.  The 
Board finds that the Veteran meets these criteria.

The Veteran was initially diagnosed with PTSD in January 
2004, and all examiners since 2004 have consistently 
diagnosed the Veteran with PTSD.

There is credible supporting evidence that one of the 
Veteran's alleged stressors occurred.  The Board finds that 
the Veteran was involved in the recovery at the 1982 
Thunderbird crash site, despite the fact that it is not 
documented in his service personnel records.  The Veteran was 
stationed near the crash site in early 1982, and 
participating in recovery efforts would not be inconsistent 
with his military occupation.  Further, cleaning up a crash 
site is not necessarily the type of activity that would be 
recorded in a soldier's personnel file.  The Veteran's claim 
that he was present and involved in the cleanup is supported 
by his wife's statement, relaying the Veteran's statement and 
state of mind from the time of the incident.  There is no 
evidence contradicting the Veteran's claim.

Finally, the Veteran's PTSD has been related to the 
Thunderbird recovery.  The January 2004 examiner specifically 
referenced the 1982 incident in his report documenting 
"likely" PTSD.  This was followed up with a diagnosis of 
PTSD in February 2004.  Further, the June 2004 examiner 
considered the Veteran's alleged stressors in reaching her 
conclusion that the Veteran had PTSD.

As the Veteran has met all criteria required for service 
connection for PTSD, service connection is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


